Citation Nr: 1208429	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  07-27 856A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for chronic asthma.  

2.  Entitlement to service connection for a chronic heart disorder to include prednisone side effects.  

3.  Entitlement to service connection for chronic hypertension.  


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from January 1967 to January 1969.  The Veteran served in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the San Diego, California, Regional Office (RO) which denied service connection for asthma, a heart disorder to include prednisone side effects, and hypertension.  In March 2010, the Board remanded the Veteran's appeal to the RO so that the Veteran could be scheduled for a videoconference hearing before a Veterans Law Judge.  

In August 2010, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.  In October 2010, the Board remanded the instant appeal to the RO for additional action.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  


REMAND

The Veteran asserts that service connection is warranted for chronic asthma and both a chronic heart disorder and chronic hypertension secondary to his asthma.  

A December 3, 1969, VA memorandum rating for hospital or treatment purposes conveys that: 

1.  SC 38 USC 310 (AGG VE) 6602 BRONCHIAL ASTHMA WITH ALLERGY REACTION.  

INITIAL RATING ESTAB. SC FOR 6602
The Board notes that "6602" is the VA diagnostic code for bronchial asthma.  It appears that the December 3, 1969, rating decision established service connection for bronchial asthma with an allergy reaction.  There is no indication in the record that the award was subsequently effectuated.  Given these facts, appropriate action should be undertaken to ascertain whether service connection was indeed granted for bronchial asthma and, if so, to appropriately effectuate the December 1969 award.  

Accordingly, the case is REMANDED for the following action:

1.  Take the appropriate action to (1) ascertain whether the December 3, 1969, rating decision established service connection for bronchial asthma and, if so, (2) to appropriately effectuated the award.  

2.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

